PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/213,247
Filing Date: 7 Dec 2018
Appellant(s): Aso et al.



__________________
Hector A. Agedeppa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues Claims 1-4, 11-14 are not anticipated by Doyle under 35 U.S.C. 102(a)(1)	Appellant argues that Doyle’s system/method regards “dialysis machine” information, not patient information.  However, as indicated in the Final Office Action, Doyle discloses in paragraph 42 that the dialysis machine includes an arterial tube pressure sensor and a venous tube pressure sensor.  Because the dialysis machine is connected to the patient blood flow system (as described in paragraph 28), these sensors would indicate pressures of the patient, and thus would constitute “patient information.”	Appellant argues that Doyle does not contemplate “a passenger information unit configured to obtain passenger information related to a passenger that is relevant to an upcoming medical appointment”, because if a patient is already undergoing dialysis, no information relevant to the patient need to be obtained for an upcoming medical appointment.  However, as indicated in the Final Office Action, paragraphs 41 and 42 describe that an alarm signal is generated based on a pressure (i.e. 
 Appellant argues that Claims 1-3, 5, 6, 8-10, 11-13, 15-18, and 20 are not obvious over Li under 35 U.S.C. 103	It is noted that appellant lists Li in the heading, but makes arguments against Doyle and Keller.  The Final Office Action rejected claims 5-10 and 15-20 under 35 USC 103 as being unpatentable over Doyle et al. in view of Keller et al.	Appellant argues that, regarding claims 6 and 16, that neither Doyle nor Keller disclose “providing by one or more automated robotic assistants, support to a passenger during transportation to and/or from a seat in an autonomous vehicle.”  Keller is relied upon to teach this limitation.  In cited paragraph 38, Keller teaches that “the mobility device may be any device designed to assist a user’s mobility.”  A lift is given as one of many examples in paragraph 26.  Cited paragraph 38 describes Fig. 1 which shows an autonomous vehicle 112 having a ramp/lift.  Since the ramp/lift is part of the autonomous vehicle, the ramp/lift would necessarily be robotic and read on the automated robotic assistant which provides support to a passenger during transportation to and/or from a seat in an autonomous vehicle.  In fact, the specification of the present application lists a deployable ramp as an example of an automated robotic assistant in paragraph 32 of the present application.	Appellant argues that a person of ordinary skill in the art would not have been motivated to combine the teachings of Keller with those of Doyle.  However, Keller discloses a similar problem of using an autonomous vehicle to transport a person in need of assistance to a second location.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention as taught by Doyle with the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792  
      

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.